Citation Nr: 1760541	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-23 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).

3.  Entitlement to an initial rating in excess of 50 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
REMAND

The Veteran served on active duty for training (ACDUTRA) from July 1990 to March 1991, and on active duty from October 2001 to September 2002, January 2004 to November 2004, and December 2006 to May 2008.

These claims are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 and December 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In this regard, the October 2009 rating decision denied claims of service connection for TBI and a mood disorder, in addition to other claims, and declined to reopen a claim of service connection for hearing loss, in addition to other claims.  In his September 2011 VA Form 9 Substantive Appeal, the Veteran elected to only appeal the TBI, mood disorder, and hearing loss claims.  Thereafter, a December 2013 rating decision issued by a Decision Review Officer (DRO) granted the Veteran service connection for TBI with a 10 percent rating, effective May 21, 2008, and also granted him service connection for migraine headaches due to TBI with a 30 percent rating effective May 21, 2008.  However, the Veteran disagreed with the ratings assigned for these disabilities in December 2014.

Subsequently, in June 2015, the RO recharacterized the Veteran's mood disorder claim to a claim of service connection for PTSD and granted such claim with a 30 percent rating, effective January 2014.  Therefore, as the issue of entitlement to service connection for such disability has been granted in full, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 

Thereafter, in December 2016, the Veteran's disability rating for migraine headaches was increased to 50 percent by the RO, the maximum schedular rating for such disability, effective May 21, 2008.  In an April 2017 correspondence, the Veteran's representative clarified that the only claims currently on appeal are a request to reopen a claim for service connection for hearing loss and entitlement to an initial rating in excess of 10 percent for TBI.  Then, in December 2017, the Veteran's representative filed a Notice of Disagreement (NOD) in regard to the December 2016 rating decision granting an initial rating of 50 percent for migraines and stated that such award had not yet been processed by the RO.

In regard to the Veteran's TBI claim, he contends that this disability is not adequately compensated by the currently assigned rating.  In addition, the Veteran's representative stated in an April 2017 correspondence that his TBI symptoms have worsened since he was last examined in regard to this claim.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his TBI.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Turning to the hearing loss claim, the Veteran and his representative were sent a letter by the Board in October 2017 that requested they indicate whether the Veteran wished to waive initial RO consideration of evidence associated with the record after the most recent statement of the case (SOC) issued addressing such claim.  The letter further stated that if no response was received within 45 days of the letter, the Board would remand the appeal for RO review.  However, no response was received in regard to such letter.  Accordingly, the Board finds that the Veteran's hearing loss claim must be remanded for reconsideration of this claim and issuance of a supplemental statement of the case (SSOC) if such claim is not granted in full.  See 38 C.F.R. § 19.31.  

With respect to the claim for a higher initial rating for migraine headaches, the Board notes that this claim was addressed by a December 2016 rating decision.  The Veteran filed a timely NOD on the proper form in December 2017.  As of yet, the RO has not acknowledged the NOD or issued a SOC with regard to this issue.  Accordingly, the Board finds that remand of this claim for issuance of an SOC is necessary.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the issue of entitlement to an initial rating in excess of 50 percent for migraine headaches.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on such issue.

2.  Schedule the Veteran for a VA examination to assess the severity of his service-connected TBI.

3.  Finally, readjudicate the Veteran's TBI and hearing loss claims, to include consideration of all evidence related to the Veteran's hearing loss claim received since the September 2011 SOC issued in regard to such claim.  If any of the benefits are not granted in full, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

